         Case 1:21-cr-00513-PGG Document 10 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-
                                                                 ORDER
CHRIS CINDY PENA,
                                                            21 Cr. 513 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                 The initial conference for Defendant Chris Cindy Pena, previously scheduled for

August 31, 2021, is adjourned to September 9, 2021 at 10:00 a.m. The conference will proceed

by telephone.1

                 Upon the application of the Defendant, by and through her counsel, Martin

Cohen, and with the consent of the United States of America, by and through Assistant United

States Attorney Kaylan Lasky, the time from August 31, 2021 through September 9, 2021 is

excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The

ends of justice served by the granting of this continuance outweigh the interest of the public and

the Defendant in a speedy trial, because it will permit continuity of defense counsel.

Dated: New York, New York
       August 23, 2021




1
  The parties are directed to dial 888-363-4749 to participate, and to enter the access code
6212642. The press and public may obtain access to the telephone conference by dialing the
same number and using the same access code.
